RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 20a0048p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



  BRANDON YOUNG,                                              ┐
                                    Plaintiff-Appellant,      │
                                                              │
                                                               >        No. 20-5027
          v.                                                  │
                                                              │
                                                              │
  KATHLEEN KENNEY, Commissioner, et al.,                      │
                           Defendants-Appellees.              │
                                                              ┘

                          Appeal from the United States District Court
                         or the Western District of Kentucky at Paducah.
                     No. 5:19-cv-00135—Thomas B. Russell, District Judge.

                              Decided and Filed: February 19, 2020

                   Before: MOORE, GILMAN, and ROGERS, Circuit Judges.

                                       _________________

                                              OPINION
                                       _________________

       PER CURIAM. “Every federal appellate court has a special obligation to satisfy itself . . .
of its own jurisdiction . . . .” Alston v. Advanced Brands & Importing Co., 494 F.3d 562, 564 (6th
Cir. 2007) (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998)). Generally, in
a civil case where neither the United States, a United States agency, nor a United States officer or
employee is a party, a notice of appeal must be filed within thirty days after the judgment or order
from which the party appeals is entered. 28 U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A). The
timing requirements to file a notice of appeal are mandatory jurisdictional prerequisites that
generally may not be waived. See Bowles v. Russell, 551 U.S. 205, 214 (2007).
  No. 20-5027                            Young v. Kenney                                    Page 2


       On November 8, 2019, the district court entered its judgment dismissing Brandon Young’s
prisoner civil-rights complaint. Absent any authorized extension of time, a notice of appeal from
the judgment was due to be filed on or before December 9, 2019. See 28 U.S.C. § 2107(a); Fed.
R. App. P. 4(a)(1)(A), 26(a). Young’s notice of appeal, dated December 17, 2019, and filed in the
district court on December 30, 2019, is late. In the notice of appeal, however, Young offers an
excuse for his late notice. He states that he did not see the November 8, 2019 judgment until
November 21, 2019, because “he was placed on dry cell protocol” on October 22, 2019. He states
that he was transferred from the Kentucky State Penitentiary to the Kentucky State Reformatory
on October 30, 2019 and placed in the prison’s psychiatric unit “pending a mental health evaluation
and stabilization.” An exhibit attached to the notice of appeal confirms that the transfer occurred
on October 30, 2019. Young states that inmates in the psychiatric unit are not permitted to have
property in their possession.

       Both 28 U.S.C. § 2107(c) and Federal Rule of Appellate Procedure 4(a)(5) provide for the
possibility of an extension of time to file a notice of appeal where the party seeking such an
extension files a motion in the district court asking for more time. See § 2107(c); Fed. R. App. P.
4(a)(5); Martin v. Sullivan, 876 F.3d 235, 237 (6th Cir. 2017). “While ‘no particular form of words
is necessary to render a filing a motion,’ a simple notice of appeal does not suffice.” Poole v.
Family Court of New Castle Cty., 368 F.3d 263, 268 (3d Cir. 2004) (quoting Campos v. LeFevre,
825 F.2d 671, 676 (2d Cir. 1987)). In Pryor v. Marshall, this court refused to allow “[a] late notice
of appeal which fails to allege excusable neglect or good cause” from “serv[ing] as a substitute”
to a motion under Rule 4(a)(5). 711 F.2d 63, 65 (6th Cir. 1983). We ruled similarly in Martin as
to Rule 4(a)(6), explaining that “merely filing a notice of appeal does not amount to a motion for
more time to file an appeal.” 876 F.3d at 237. However, district courts must liberally construe a
document that could reasonably be interpreted as a motion for an extension of time to file a notice
of appeal or a motion to reopen the time to file an appeal. See, e.g., Hall v. Tenn. Dep’t of Corr.
Main Hosp., 811 F.2d 605 (6th Cir. 1986) (table). Here, Young’s notice of appeal effectively reads
as a motion for an extension of time to file an appeal and will be treated as such.
  No. 20-5027                             Young v. Kenney                                    Page 3


       Accordingly, we REMAND this case to the district court for a determination as to whether
Young has shown excusable neglect or good cause to warrant an extension of time for filing a
notice of appeal. While on limited remand, Young’s appeal is held in abeyance. Upon ruling, the
district court shall return the case to this court for such further proceedings as may be appropriate.